        Case 1:15-cv-00161-ABJ Document 101-1 Filed 12/11/18 Page 1 of 4




       UNITED STATES DISTRICT COURT OF THE DISTRICT OF COLUMBIA
                             CNIL DIVISION

GREGORY SMITH,

                      Plaintiff,

                                                   Case   Number: 1:15-cv-0016 (ABJ)

DISTRICT OF COLUMBIA, et. al.,

                      Defendants.



     DEFENDANT DISTRICT OF COLUMBIA'S FIRST AMENDED ANSWERS TO


        pursuant to Fed. R. Civ. P. 33, 26(e), Defendant District of Columbia (the District), by

and through counsel, maintains its objections and amends its response
                                                                           to Plaintiff s First Set of

 Interrogatories, and states as follows:

         (a) The information supplied in these answers is not based solely on the knowledge
                                                                                            of the

                                                                                    and attorneys'
 executing party, but includes knowledge of the party, its agents, representatives'

 unless privileged.

                                                                                        in the
         (b) The word usage and sentence structure may be that of the attomey assisting

                                                                               precise language of
 preparation of these answers and thus, does not necessarily purport to be the

 the executing PartY'
                                                                                         to these
         (c) The District reserves the right to amend, revise, or supplement its answers

                                                                  available'
 interrogatories if and when new or different information becomes

         (d) For any additional responsive information made available through deposition

                                                               purposes of giving Plaintiff notice
 testimony, the District incorporates such information for the

                                                                  as accurate and complete'
  that such information exists, but does not adopt such testimony
       Case 1:15-cv-00161-ABJ Document 101-1 Filed 12/11/18 Page 2 of 4




       (e) The District may provide documents, which will answer Plaintiff s interrogatory in

accordance with Fed. R. Civ. P. 33.

                                       General Obiections

       The District objects to the production of any documents or information, which is

protected by the attorney-client privilege, deliberative process privilege, work product doctrine

or any similarly recognized privilege. Inadvertent production of any information or documents

so privileged does not constitute a waiver   of such privilege or any other grounds for objecting to

the discovery request. Additionally, defendant objects to any part of the plaintiff
                                                                                    s instructions

                                                                                            any
which seeks to impose any discovery requirements outside the scope of the rules, especially

                                                                                  known to it after
obligation to produce information not in the defendant's control or not currently

reasonable inquiry.

                             ANSWERS TO INTERROGATORIES

INTERROGATORY 7:

State in detail why Gregory Smith was detained by the D.C.
                                                           Department of Corrections between


 March 18,2014 and APril 10,2014.
                                                                       and ordered
 ANSWER: Upon information and belief,Inmate Gregory Smith was arrested

 held in case numbers 2012 CMD 4452 and2012 CMD 7806 from
                                                          March 15,2014 until his

                                                               number 2012 C}|{D 4452
 ordered released on March 18, 2014. The release order in case

 was received and promptly processed. Although the release
                                                           order in2012 cMD 7806 was

                                                            the order was not processed
 received by the Records office at 9:33PM on March 15,2014,

 by Records Office staff.




                                                    2
       Case 1:15-cv-00161-ABJ Document 101-1 Filed 12/11/18 Page 3 of 4




       Pursuant to 28 U.S.C. $ 1746,   I declare under the penalty of perjury that the foregoing is

true to the best of my knowledge.




                                                         nal Program Administ


                                              Date Executed:



As to objections:                             Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              GEORGE C. VALENTINE
                                              Deputy Attorney General Civil Litigation Division

                                              /s/ Michael K. Addo
                                              Ct iet Civil Litigation Division, Section IV

                                               /s/ Alicia M. Cullen
                                               ROBERT A. DEBERARDINIS, JR.
                                               D.C. Bar No. 335976
                                               ALICIA M. CULLEN
                                               D,C. Bar No.1015227
                                               Assistant AttomeY General
                                               441 Fourth Street, NW, Suite 630 South
                                               Washington, DC 20001
                                               (202 7 24 - 6 6 a2 ; Q02) 4 42 -e 8 40
                                               (202) 7 41 -889 5 ; (202) 7 1 5 -7 7 21 (facsimile)
                                               robert.deberardinis@dc. gov; alicia'cullen@dc' gov
                                               Counsel for Defendant District of Columbia
       Case 1:15-cv-00161-ABJ Document 101-1 Filed 12/11/18 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 5,2018,    a true copy   of the foregoing First Amended

Answers to plaintiff s First Set of Interrogatories were sent via email and first-class mail,

postage pre-paid to:

Brendan Klaproth, E,sq.
Klaproth Law PLLC
406 5th Street NW
Suite 350
Washington, DC 20001
Email : Bklaproth@klaprothlaw.com

David Akulian, Esq.
406 5th Street NW
Suite 200
Washington, DC 20001
Email : info@NotGuiltYlnDC.com


                                                        /s/ Alicia M. Cullen   .-
                                                        ALrcIA It4-CIJLLEN
                                                        Assistant AttomeY General




                                                    4
